
	
		II
		112th CONGRESS
		2d Session
		S. 2340
		IN THE SENATE OF THE UNITED STATES
		
			April 24 (legislative
			 day, April 23), 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on chime melody rod
		  assemblies.
	
	
		1.Chime melody rod
			 assemblies
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Chime melody rod assemblies (provided for in subheading
						9114.90.50) for the production of grandfather clocks, wall clocks, and mantel
						clocksFreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
